Citation Nr: 1037826	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Evaluation of lumbosacral strain/sprain with disc herniation 
at L4-L5, currently rated 20 percent disabling.

2.  Evaluation of lumbar radiculopathy of the left lower 
extremity, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from August 1982 to October 
2002.

This appeal to the Board of Veterans' Appeals (Board) arose from 
March 2003 and August 2004 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board remanded the case in August 2007 to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Board remanded the case for a current examination, which the 
AMC/RO arranged.  The Veteran, however, failed to report for his 
examination.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with any claim 
for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009). 

The Veteran's representative asserts there is insufficient 
documentation in the claims file to show the Veteran received 
timely notice of the examination.  The Board notes, however, that 
the Veteran confirms receipt of the notice in his explanation of 
why he did not report for the examination.

VA received a letter from the Veteran in November 2009 wherein 
the Veteran explained that, even though he was taking his 
prescribed Percocet,  his back pain was so severe during the days 
leading up to the examination, he simply was unable to appear for 
the examination.  His representative adds that he was unable to 
drive himself to the examination.  The Board notes the lay 
statements of the Veteran's supervisor and some co-workers that 
describe how sometimes the Veteran is unable to do his duties due 
to his low back pain.

The Board finds the Veteran credible and accepts his explanation.  
Illness is deemed good cause for failing to appear for an 
examination.  See 38 C.F.R. § 3.655(a) (2009).  The Board 
considers a flare-up of a low back disability as akin to illness.  
Nonetheless, the Veteran might consider arranging for someone to 
drive or accompany him next time.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again arrange for a VA 
examination of the Veteran by a physician 
with appropriate expertise to determine the 
nature, extent, and severity of the Veteran's 
lumbosacral strain with disc herniation at 
L4-L5.  All indicated studies, including 
range of motion studies in degrees, should be 
performed.  In accordance with the latest 
AMIE worksheets for rating a lumbosacral 
strain the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the nature 
and extent of any service-connected lower 
back disability.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any incoordination, 
weakened movement, and excess fatigability on 
use should be described.  The physician 
should identify any objective evidence of 
pain or functional loss due to pain. Any 
specific functional impairment due to pain 
should be identified, and the examiner should 
assess the extent of any pain.  The physician 
must express an opinion whether there would 
be additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion on repeated 
use or during flare-ups.  If this is not 
feasible, the physician should so state and 
provide a full explanation why not.

The examiner should specifically also 
indicate whether neurological impairment 
associated with the service-connected lumbar 
radiculopathy of the left lower extremity is 
manifested by symptomatology reflective of 
either mild, moderate, or severe incomplete 
paralysis of either or both the sciatic or 
external popliteal nerve.  See 38 C.F.R. § 
4.124a.  The rationale for all opinions 
expressed should be explained.  The claims 
files must be made available to and reviewed 
by the examiner.

2.  The AMC/RO shall advise the Veteran in 
writing that it is his responsibility to 
report for the examination and to cooperate 
in the development of the claims. The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2009).  In the event he does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  The 
AMC/RO is reminded that both the prior and 
current spine rating criteria apply to the 
Veteran's claim in determining whether a staged 
rating is indicated.  If either claim is not 
granted to his satisfaction, send him and his 
representative a supplemental statement of the 
case and give them an opportunity to respond to 
it before returning the file to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


